      Case: 1:20-cv-01860 Document #: 1 Filed: 03/18/20 Page 1 of 10 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 DANIELLE EVERETT SMITH,

             Plaintiff,                                    Case No.
 v.

 WILMINGTON SAVINGS FUND SOCIETY BANK, JURY TRIAL DEMANDED
 FSB d/b/a CHRISTIAN TRUST; and RUSHMORE
 LOAN MANAGEMENT SERVICES, LLC;

             Defendants.

                                         COMPLAINT

       Plaintiff DANIELLE EVERETT SMITH, through undersigned counsel, brings this

complaint against Defendants WILMINGTON SAVINGS FUND SOCIETY BANK, FSB d/b/a

CHRISTIAN TRUST (“Wilmington”) and RUSHMORE LOAN MANAGEMENT SERVICES,

LLC (“Rushmore”), and alleges as follows:

                                     NATURE OF THE CASE

       1.      Plaintiff sought to enter into a forbearance agreement with Defendants to address

outstanding payment defaults on her home mortgage. Defendants accepted her request and sent

Plaintiff a forbearance agreement, which she executed and performed on. But Defendants

ignored the agreement and filed a foreclosure action against Plaintiff anyway. At the same time,

Defendants refused to accept payments from the Illinois Hardest Hit Fund—payment that were

tendered to Defendants for the purpose of reinstating Plaintiff’s mortgage.

       2.      Plaintiff now brings claims against Defendants under the Real Estate Settlement

Procedures Act (“RESPA”) and the Illinois Consumer Fraud Act (“ICFA”) for Defendants’

misconduct in handling Plaintiff’s forbearance and reinstatement. Plaintiff also brings a breach




                                                1
      Case: 1:20-cv-01860 Document #: 1 Filed: 03/18/20 Page 2 of 10 PageID #:2




of contract claim for Defendants’ failure to honor the forbearance agreement they entered into

with Plaintiff.

                                                PARTIES

        3.        Plaintiff is a natural person who resides at 1144 Lyman Ave., Oak Park, IL 60304

(the “subject property”).

        4.        Plaintiff purchased the subject property as her primary family residence.

        5.        Wilmington is a federal savings bank with its principal place of business in

Wilmington, Delaware.

        6.        Willington conducts its banking business all across the United States, including in

this District.

        7.        Rushmore is a Delaware limited liability company with its principal place of

business in Irvine, California.

        8.        Rushmore conducts its loan servicing business all across the United States,

including in this District.

                               FACTS SUPPORTING CAUSES OF ACTION

        9.        On or about November 21, 2007, Plaintiff and Chase Bank USA, N.A. (“Chase”)

entered into a mortgage for real property owned by Plaintiff commonly known as 3611 Jackson

Street, Bellwood, IL, 60104 (the “subject property”) to secure Plaintiff’s repayment obligations

under a note of that same date (the “subject mortgage”).

        10.       At all relevant times, Plaintiff occupied the subject property as her primary

residence.

        11.       Wilmington is the assignee of the subject mortgage. Upon information and belief

Wilmington was at all relevant times the holder of the underlying indebtedness.



                                                    2
      Case: 1:20-cv-01860 Document #: 1 Filed: 03/18/20 Page 3 of 10 PageID #:3




        12.     At all relevant times, the subject mortgage was serviced for Wilmington by

Rushmore.

        13.     Rushmore is Wilmington’s agent. Rushmore’s actions set forth in this complaint

all occurred within the scope of the servicing agency relationship between Rushmore and

Wilmington.

        14.     In February and early March 2017, Plaintiff contacted Rushmore to inquire about

the amount necessary to reinstate subject mortgage and to arrange making the payments

necessary to reinstate it.

        15.     At that time, Plaintiff was informed by agents of Rushmore that a substantial

amount of foreclosure attorneys’ fees would be included in the reinstatement amount.

        16.     Plaintiff disputed the amount of foreclosure attorneys’ fees as no foreclosure

action had been filed.

        17.     On or about March 21, 2017, Rushmore, on behalf of Wilmington, sent Plaintiff a

letter in which it offered a repayment plan to cure the alleged default (the “Repayment Plan

Agreement”).

        18.     In the Repayment Plan Agreement, Rushmore stated: “[a]fter careful

consideration of your request, Rushmore is offering the following Plan to you in order to avoid

the commencement of a foreclosure action or temporarily suspend a foreclosure action that has

already commenced.”

        19.     In the Repayment Plan Agreement, Rushmore stated that total amount due as of

March 21, 2017 was $18,562.03. That amount included $4,072.00 in foreclosure fees and costs.

The Repayment Plan provided for the amount then due to be repaid through a series of

installment payments. The first installment payment of $8,000 was due on March 31, 2017.



                                                 3
      Case: 1:20-cv-01860 Document #: 1 Filed: 03/18/20 Page 4 of 10 PageID #:4




       20.    A copy of the Repayment Plan Agreement was signed on March 20, 2017 by an

authorized agent of Rushmore. Rushmore sent Plaintiff a signed copy of the Repayment Plan

Agreement on or about March 21, 2017.

       21.    The Repayment Plan Agreement provided that it had to be signed by Plaintiff and

returned to Rushmore by March 31, 2017.

       22.    Although she disputed that the inclusion of $4,072.00 in foreclosure fees and

costs, Plaintiff accepted the offer from Rushmore and Wilmington contained in the Repayment

Plan Agreement.

       23.    Plaintiff signed the Repayment Plan Agreement on March 22, 2017 and returned

it to Rushmore prior to March 31, 2017.

       24.    Despite this agreement, however, Rushmore and Wilmington still referred the

matter to foreclosure, and Wilmington filed a foreclosure action on the subject mortgage against

Plaintiff on March 22, 2017 (the “foreclosure action”). This was the day after Rushmore and

Wilmington sent Plaintiff the Repayment Plan Agreement and nine days prior to the date that

Plaintiff was required to have returned an executed copy of the Repayment Plan Agreement to

Rushmore and to have made the first payment.

       25.    Plaintiff made the first installment payment of $8,000 on March 27, 2017 prior to

being served with the summons and complaint in the foreclosure action.

       26.    Plaintiff also applied for assistance through the Illinois Hardest Hit Fund program

around this time. The Illinois Hardest Hit Fund program provides mortgage assistance to

homeowners who have experienced certain financial setbacks and meet certain eligibility criteria.




                                                4
      Case: 1:20-cv-01860 Document #: 1 Filed: 03/18/20 Page 5 of 10 PageID #:5




       27.     The Illinois Housing Development Authority approved Plaintiff to receive, at a

minimum, payment of the amount necessary to reinstate her loan, as well as possible assistance

with future mortgage payments once the loan is reinstated.

       28.     However, Rushmore and Wilmington refused to accept the reinstatement

payments.

       29.     As a direct and proximate result of Defendants’ misconduct, Plaintiff’s

indebtedness on the subject mortgage increased, including increases related to Defendants’

attorneys’ fees, interest, and other charges that Defendants added to the indebtedness due on the

subject mortgage.

       30.     As a direct and proximate result of Defendants’ misconduct, Plaintiff paid

thousands of dollars in exchange for a forbearance, but never received the forbearance.

       31.     As a direct and proximate result of Defendants’ misconduct, Plaintiff was

prevented from using funding that she was granted by the Illinois Hardest Hit Fund.

       32.     As a direct and proximate result of Defendants’ misconduct, Plaintiff suffered

emotional distress and feared losing her home.

                               COUNT I – VIOLATIONS OF RESPA
                                 (AGAINST ALL DEFENDANTS)
       33.     Plaintiff restates and realleges all prior paragraphs as though fully set forth herein.

       34.     The subject property is a dwelling for the occupancy of four or fewer families.

       35.     The subject mortgage is a “federally related mortgage loan” under RESPA and 12

C.F.R. § 1024.2.

       36.     Rushmore is and has been the “servicer” of the subject loan under RESPA §

2605(i)(2) and 12 C.F.R. § 1024.2 at all times relevant to this complaint.




                                                  5
      Case: 1:20-cv-01860 Document #: 1 Filed: 03/18/20 Page 6 of 10 PageID #:6




       37.     Plaintiff’s request for reinstatement was a loss mitigation application as

contemplated by Regulation X, 12 C.F.R. § 1024.41, et seq.

       38.     Rushmore granted Plaintiff’s request for loss mitigation and agreed to the

Repayment Plan Agreement.

       39.     12 C.F.R. § 1024.41(f) prohibits servicers from referring a mortgage loan for

foreclosure proceedings where the borrower has completed a loss mitigation application, and has

not defaulted on a loss mitigation agreement.

       40.     Rushmore violated 12 C.F.R. § 1024.41(f) by referring the subject mortgage for

foreclosure while Plaintiff was counter-signing and performing under the Repayment Plan

Agreement.

       41.     RESPA Section 2605(k)(1)(E) states, in relevant part that “[a] servicer of a

federally related mortgage shall not . . . fail to comply with any other obligation found by the

Bureau of Consumer Financial Protection, by regulation, to be appropriate to carry out the

consumer protection purposes of this chapter.”

       42.     By violating 12 C.F.R. § 1024.41(f), Rushmore also violated Section (k)(1)(E) of

RESPA.

       43.     Wilmington is vicariously liable for the actions of its agent, Rushmore.

       44.     Plaintiff suffered damages as a result of the above-described misconduct.

    WHEREFORE, Plaintiff requests that this Honorable Court:

               A.      Grant judgment in Plaintiff’s favor against Defendants;

               B.      Award Plaintiff actual and additional damages pursuant to Section
                       2605(f) of RESPA;

               C.      Award Plaintiff reasonable attorneys’ fees and costs pursuant to
                       Section 2605(f) of RESPA; and

               D.      Award any other relief this Honorable Court deems equitable and just.

                                                 6
      Case: 1:20-cv-01860 Document #: 1 Filed: 03/18/20 Page 7 of 10 PageID #:7




             COUNT II – BREACH OF CONTRACT – REPAYMENT PLAN AGREEMENT
                              (AGAINST ALL DEFENDANTS)
       45.     Plaintiff restates and realleges all prior paragraphs as though fully set forth herein.

       46.     At all relevant times, the Repayment Plan Agreement was a valid, binding, and

enforceable contract.

       47.     Plaintiff complied with all of her obligations under the Repayment Plan

Agreement.

       48.     The Repayment Plan Agreement required that Defendants forbear from

commencing any foreclosure action if Plaintiff accepted the Repayment Plan Agreement.

       49.     Plaintiff accepted the offer contained in the Repayment Plan Agreement. Plaintiff

signed the Repayment Plan Agreement and returned it to Rushmore prior to March 31, 2017.

       50.     Plaintiff performed her obligations under the Repayment Plan Agreement

including, but not limited to, paying the first installment of $8000 prior to her being served with

the summons and complaint in the foreclosure action and learning that Rushmore and

Wilmington had failed to forbear from commencing a foreclosure action against her as they were

obligated to do pursuant to the Repayment Plan Agreement.

       51.     Plaintiff also paid the second installment of $3,449.26 in April 2017.

       52.     Defendants failed to perform their obligations under the Repayment Plan

Agreement by commencing the foreclosure action on March 22, 2017.

       53.     Plaintiff suffered damages as a result of the above-described misconduct.

    WHEREFORE, Plaintiff requests that this Honorable Court:

               A.       Grant judgment in Plaintiff’s favor against Defendants;

               B.       Award Plaintiff actual and additional damages in an amount to be
                        determined at trial;



                                                  7
      Case: 1:20-cv-01860 Document #: 1 Filed: 03/18/20 Page 8 of 10 PageID #:8




               C.      Award Plaintiff reasonable attorneys’ fees and costs pursuant to
                       Section 2605(f) of RESPA; and

               D.      Award any other relief this Honorable Court deems equitable and just.

                               COUNT III – VIOLATIONS OF ICFA
                                 (AGAINST ALL DEFENDANTS)

        54.    Plaintiff restates and realleges all prior paragraphs as though fully set forth herein.

        55.    Plaintiff is a “consumer” and “person” as defined under Sections 1(c) and (e) of

ICFA.

        56.    Defendants are each a “person” as defined under Section 1(e) of ICFA.

        57.    Section 2 of ICFA prohibits unfair or deceptive acts or practices and states, in

relevant part, as follows:

        Unfair methods of competition and unfair or deceptive acts or practices, including
        but not limited to the use or employment of any deception, fraud, false pretense,
        false promise, misrepresentation or the concealment, suppression or omission of
        such material fact, or the use or employment of any practice described in section 2
        of the “Uniform Deceptive Trade Practices Act”, approved August 5, 1965, in the
        conduct of any trade or commerce are hereby declared unlawful whether any
        person has in fact been misled, deceived or damaged thereby.

        58.    Defendants violated Section 2 of ICFA by engaging in unfair acts in the course of

conduct involving trade or commerce when dealing with Plaintiff.

        59.    Defendants’ acts of sending Plaintiff the Repayment Plan Agreement in which

Defendants promised not to commence foreclosure proceeding if she agreed to its terms and,

then, commencing a foreclosure proceeding the following day constitutes an unfair act within the

meaning of ICFA.

        60.    Defendants’ acts of sending Plaintiff the Repayment Plan Agreement in which

Defendants promised not to commence foreclosure proceeding if she agreed to its terms and,




                                                  8
      Case: 1:20-cv-01860 Document #: 1 Filed: 03/18/20 Page 9 of 10 PageID #:9




then, commencing a foreclosure proceeding the following day constitutes a deceptive act within

the meaning of ICFA.

       61.       Defendants intended that Plaintiff rely on these unfair and deceptive acts.

       62.       Plaintiff was misled, deceived, and damaged by Defendants’ acts of sending

Plaintiff the Repayment Plan Agreement in which they promised not to commence foreclosure

proceeding if she agreed to its terms and, then, commencing a foreclosure proceeding the

following day.

       63.       Plaintiff paid $11,449 to Defendants in reliance on Defendants’ promise to

forbear from commencing foreclosure proceedings.

       64.       Defendants’ refusal to accept the funds offered by the Hardest Hit Fund program

on behalf of Plaintiff to reinstate her mortgage also constitutes an unfair act within the meaning

of ICFA.

       65.       Defendants’ actions in misleading, deceiving, and damaging Plaintiff by sending

Plaintiff the Repayment Plan Agreement in which they promised not to commence foreclosure

proceeding if she agreed to its terms and, then, commencing a foreclosure proceeding the

following day were willful, wanton, and malicious and warrant the imposition of punitive

damages.

       66.       Plaintiff suffered damages as a result of the above-described misconduct.

    WHEREFORE, Plaintiff requests that this Honorable Court:

                 A.     Grant judgment in Plaintiff’s favor against Defendants;

                 B.     Award Plaintiff actual and punitive damages in an amount to be
                        determined at trial for the underlying ICFA violations;

                 C.     Award Plaintiff reasonable attorneys’ fees and costs pursuant to
                        Section 10a(c) of ICFA; and

                 D.     Award any other relief this Honorable Court deems equitable and just.

                                                  9
    Case: 1:20-cv-01860 Document #: 1 Filed: 03/18/20 Page 10 of 10 PageID #:10




                             Plaintiff Demands Trial by Jury.



                                                     Respectfully Submitted,

                                                     /s/ Daniel Brown
                                                     Daniel Brown (ARDC # 6299184)
                                                     Main Street Attorney, LLC
                                                     PO Box 247
                                                     Chicago, IL 60690
                                                     (773) 453-7410
                                                     daniel@mainstreetattorney.com

                                                     Attorney for Plaintiff


                         DOCUMENT PRESERVATION DEMAND

Plaintiff hereby demands that Defendants take affirmative steps to preserve all recordings, data,
documents, and all other tangible things that relate to plaintiff, the events described herein, any
third party associated with any telephone call, campaign, account, sale or file associated with
plaintiff, and any account or number or symbol relating to them. These materials are likely very
relevant to the litigation of this claim. If Defendants are aware of any third party that has
possession, custody, or control of any such materials, Plaintiff demands that Defendants request
that such third party also take steps to preserve the materials. This demand shall not narrow the
scope of any independent document preservation duties of the Defendants.

                                                                              By: /s/ Daniel Brown
                                                                                      Daniel Brown




                           NOTICE OF LIEN AND ASSIGNMENT

Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount as a court
awards. All rights relating to attorney’s fees have been assigned to counsel.

                                                                              By: /s/ Daniel Brown
                                                                                      Daniel Brown




                                                10
